Citation Nr: 0903984	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  02-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a liver condition.



REPRESENTATION

Appellant represented by:	Deborah C. Taylor



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.  
			
In October 2003 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The Board notes that while the veteran's appeal originally 
also included a claim for entitlement to service connection 
for post-traumatic stress disorder, in a June 2008 rating 
decision the RO granted service connection for this 
condition.  As such, these issue is no longer on appeal and 
will not be addressed by this decision.

In a September 2008 VA Form 21-4138 the veteran indicated his 
intent to seek service connection for a number of conditions 
he contends are the result of his exposure to Agent Orange, 
including the birth defects and deaths of three of his four 
children, a kidney disorder, stomach pain and discomfort, 
bodily itching, memory loss, and chest pain.  These issues 
are referred to the RO for any and all appropriate action.  
Additionally, in his statement of August 2002, the veteran 
claimed that he has back pain, headaches, and skin rashes 
associated with service.  These issues are also referred to 
the RO for appropriate action.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent medical evidence does not reveal a current 
diagnosis of a liver condition.

CONCLUSION OF LAW

The criteria for service connection for a liver condition 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

At the outset, the veteran contends the liver condition on 
appeal was incurred as a result of exposure to herbicides, 
and that service connection should be granted as the veteran 
served Vietnam and was exposed to Agent Orange and other 
herbicides.  At not time during the appeal has the veteran 
identified the nature of or diagnosis of his claimed liver 
disorder.

The law provides that the veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
(also known as Type II diabetes colitis or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutaneous tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchitis, laryngitis or trachea) and soft 
tissue sarcomas, other than osteosarcoma, chondrosarcoma 
Kaposi's sarcoma, or mesothelioma. 38 C.F.R. § 3.309(e). 

Here, the Board finds that service connection cannot be 
awarded on a presumptive basis for a liver condition because 
unspecified liver conditions are not included in the 
enumerated list of diseases eligible for presumptive service 
connection as due to herbicide exposure.  38 C.F.R. 
§3.309(e). The Board notes there is no positive association 
between exposure to herbicides and any condition for which 
the Secretary of Veteran's Affairs (Secretary) has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  

As for direct service connection, the medical evidence has 
been thoroughly reviewed but does not show the veteran has a 
current diagnosis of any liver condition.  A review of his 
service medical records show not complaints or diagnoses of a 
liver disorder.  Throughout the post-service medical records, 
protein in the urine noted; however.  this has not been 
attributed to any liver abnormality and in fact, the medical 
evidence consistently shows that the anomaly of this is 
unclear.  There is no other medical evidence that in any way 
suggests the presence of a liver condition.  For these 
reasons, the Board cannot find the veteran meets the first 
requirement of service connection for a liver condition.  
Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Further 
discussion of the remaining requirements for service 
connection is not warranted and the veteran's claims must be 
denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has a liver 
condition that is related to service.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion on this matter. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.

The Board notes that no VA medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which does not reflect the existence of a current diagnosis 
of a liver condition, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
medical records provide no basis to grant this claim, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case as there 
were no liver-related complaints in service and there is no 
current diagnosis of a disorder of the liver.

The Board has further considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

For all of these reasons, the veteran's claims for service 
connection for a liver condition is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
April 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter laid out the requirements to establish a 
claim for service connected compensation benefits, including 
evidence showing that he has a current physical disability.   
The letter specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letters, and the Board finds no basis to conclude that 
any prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notice provided does not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  As previously discussed, a VA medical opinion 
has been deemed unnecessary in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

Service connection for a liver condition is denied.


REMAND

The veteran seeks service connection for hypertension.  
Certain diseases, chronic in nature, may be presumed to have 
been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Hypertension has been identified as a chronic disease subject 
to presumptive service connection under 38 C.F.R. § 3.309(a).  

Here, it appears the veteran may have developed hypertension 
within this one-year presumptive period.  The earliest 
documented diagnosis of hypertension in the record is dated 
from December 1975, which falls outside of the one-year time 
limit.  However, a treatment note from May 1974 indicates a 
"history of hypertension," and,  most significantly, a 
separate treatment note from May 1974 states that the veteran 
had recently been "told by his employer on annual physical 
[that] his bp [blood pressure] was too high."  Documentation 
of hypertension during any point in the year following his 
March 1973 discharge would entitle the veteran to presumptive 
service connection for this condition.  As such, an attempt 
to obtain these employment records  should be made before the 
claim is adjudicated.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."    

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the veteran and request that 
he provide authorization forms and all 
information necessary to allow the RO to 
obtain his employment medical records 
from 1973 and 1974.  Thereafter, the RO 
should attempt to obtain those records.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


